1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
4    Nevada Bar No. 13935
     KNEPPER & CLARK LLC
5
     10040 W. Cheyenne Ave., Suite 170-109
6    Las Vegas, NV 89129
     Phone: (702) 825-6060
7    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
8
     Email: miles.clark@knepperclark.com
9    Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   VIDAL AYALA,                               Case No.: 2:18-cv-02170-RFB-NJK
20                  Plaintiff,
21
     vs.                                        JOINT MOTION TO EXTEND TIME TO
                                                FILE STIPULATION OF DISMISSAL OF
22                                              EQUIFAX INFORMATION SERVICES,
     DITECH FINANCIAL LLC; EXPERIAN
23   INFORMATION SOLUTIONS, INC.;               LLC
     EQUIFAX INFORMATION SERVICES LLC;
24
     and TRANSUNION LLC,               [SECOND REQUEST]
25
                    Defendants.
26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[SECOND REQUEST] - 1
1           Plaintiff Vidal Ayala (“Plaintiff”) and Defendant Equifax Information Services, LLC;
2
     (“Equifax”) (collectively, the “Parties”), by and through their counsel of record, hereby move
3
     jointly to extend their deadline to file a Stipulation of Dismissal of Equifax (30) thirty days:
4
            1.      The Parties settled this matter on December 26, 2018.
5

6           2.      Equifax requested documentation from Plaintiff on January 2, 2019.

7           3.      Plaintiff provided the documentation on January 14, 2019.
8
            4.      Equifax requested documentation again from Plaintiff on March 7, 2019.
9
            5.      The Parties resolved the issue regarding documentation, and Equifax provided the
10
     Settlement Agreement on March 13, 2019, which Plaintiff returned executed on March 14, 2019.
11

12          6.      However, the Parties are currently waiting for the final terms of settlement to be

13   executed.
14
            7.      The Parties request and extension of thirty days to file their Stipulation of Dismissal
15
     of Equifax to allow them additional time to finalize the settlement.
16
            8.      Equifax agrees to meet and satisfy all obligations of the Settlement Agreement in
17

18   (30) days, which is April 26, 2019.

19          9.   Plaintiff agrees to file the Stipulation of Dismissal of Equifax no later than April
     26, 2019.
20
            DATED March 27, 2019.
21    KNEPPER & CLARK LLC                              CLARK HILL PLLC

22    /s/ Shaina R. Plaksin                              /s/ Jeremy J. Thompson
23
      Matthew I. Knepper, Esq.                           Jeremy J. Thompson, Esq.
      Nevada Bar No. 12796                               Nevada Bar No. 12503
24    Miles N. Clark, Esq.                               3800 Howard Hughes Parkway, Suite 500
      Nevada Bar No. 13848                               Las Vegas, NV 89169
25    Shaina R. Plaksin, Esq.                            Email: jthompson@clarkhill.com
26
      Nevada Bar No. 13935
      Email: matthew.knepper@knepperclark.com            Counsel for Defendant
27    Email: miles.clark@knepperclark.com                Equifax Information Services LLC
      Email: shaina.plaksin@knepperclark.com
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[SECOND REQUEST] - 2
1
      HAINES & KRIEGER LLC
2
      David H. Krieger, Esq.
3     Email: dkrieger@hainesandkrieger.com

4     Counsel for Plaintiff

5

6
                                                         Ayala v. Ditech Financial LLC et al
                                                         Case No. 2:18-cv-02171-RFB-VCF
7

8
                                      ORDER GRANTING
9
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
10
                              EQUIFAX INFORMATION SERVICES LLC
11
            IT IS SO ORDERED.
12
            _________________________________________
13          RICHARD F. BOULWARE, II
            UNITED STATES DISTRICT JUDGE
14
                        15th day of _________
            DATED this ____          April    2019.
15

16

17

18

19

20

21

22

23

24

25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION
     SERVICES, LLC[SECOND REQUEST] - 3
